DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 12-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191930 A1 Groff et al. and in view of US 2007/0192254 A1 Hinkle.

Regarding claim 1, Groff teaches a method for processing transactions in a computing system (Groff Abstract, transactional memory to perform transactions based on attributes), comprising: 
Receiving, from one of a plurality of software applications (Groff Para. [0019] the transactional memory may be implemented on software found on hardware), a request to perform an operation through a service implemented using a unitary code base with respect to a transaction object included in the request, wherein the transaction object references a transaction archetype and is formed in a domain-specific format associated with the one of the plurality of software applications (Groff Para. [0020] the transactional memory holds annotations specific to the transaction, and determine if the specific annotation compatible with source code, or incompatible; Para. [0094] when a specific attribute for a transaction is added to a source code, the format is specific to the environment it is being run on); 
retrieving a schema defining the transaction archetype, the schema defining default data repositories against which platform-agnostic records generated from the transaction object are to be committed and default rules for generating the platform-agnostic records from data included in the transaction object (Groff Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms; Para. [0040] the memory contains compatibility type attribute associated with the transaction, Para. [0050] the levels specify rules, and determines the hierarchy of rules, and determines which is supported or not when a transaction is being processed; Para. [0084-0086] code of the transactional memory is identified, and the attribute value is used to determine compatibility with default rules to be completed in the marshaling step to secure the information to memory; Para. [0095]), 
identifying, based on the default rules, the default data repositories, overriding rules defined in the transaction object, and overriding data repositories defined in the transaction object, a set of rules to use to generate the platform-agnostic records and a set of data repositories to which the platform-agnostic records are to be committed (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms), wherein; 
the set of rules comprise, for each respective rule of the default rules identified in the schema defining the transaction archetype, either the respective rule or an overriding rule from the overriding rules defined in the transaction object that conflicts with the respective rule (Groff Para. [0084-0086] code of the transactional memory is identified, and the attribute value is used to determine compatibility with default rules to be completed in the marshaling step to secure the information to memory; Para. [0183] Fig. 1 indicates that the attributes are used to determine compatibility with the specific memory, or if it a rule determine it belongs elsewhere),
and the set of data repositories comprise either the default data repositories or the overriding data repositories defined in the transaction object that conflict with the default data repositories (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums);
generating, using the unitary code base, platform-agnostic records for the transaction object based on transaction data included in the transaction object and the set of rules (Groff Para. [0047] the memory has a source code, contains intermediate code, and attributes for specific transaction to override or perform the default rules; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms); and 
writing the generated platform-agnostic records for the transaction object to: the set of data repositories (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms).
Groff fails to explicitly disclose wherein the default data repositories comprise a first default repository for a platform-agnostic record for the transaction object and a second default repository for a corresponding record for the transaction object (Groff; Para. [0183] Fig. 1 indicates that the attributes are used to determine compatibility with the specific memory, or if it a rule determine it belongs elsewhere); and each respective item in the transaction object is associated with an indication of whether the overriding rule applies to the respective item.
Hinkle is in the field of analyzing transaction data (Hinkle Abstract, processing financial transactions) and teaches wherein the default data repositories comprise a first default repository for a platform-agnostic record for the transaction object and a second default repository for a corresponding record for the transaction object (Hinkle Para. [0078-0081] the various transactions, may be committed to different tables, which include income/expenses being placed into client accounts, as well as tax accounts, as well as an account master table and the general ledger; Para. [0199]) and each respective item in the transaction object is associated with an indication of whether the overriding rule applies to the respective item (Hinkle Para. [0045] the content may comprise a series of individual transactions; Para. [0019] each individual transaction is processed by different definitions). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the processing of transactions taught by Groff with the multiple repositories of Hinkle. The motivation for doing so would be to provide improvements to overall auditability and efficiency by lowering the amount of date stored, and classifying information to the exact location in which it can be cross-checked (Hinkle Para. [0004-0006] storing information in different ways, improves the auditable way of transactions).

Regarding claim 5, modified Groff discloses the method of Claim 1, wherein: 
identifying the set of rules to use to generate the platform-agnostic records and the set of data repositories to which the platform-agnostic records are to be committed (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms) comprises: 
for the respective item, identifying, from the rules for processing the respective item, and repositories against which records for the respective item are to be committed (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.); and 
writing the generated platform-agnostic records for the transaction object (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written) comprises: 
committing the generated records to the identified repositories against which records for the respective item are to be committed (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums).  

Regarding claim 6, modified Groff discloses the method of Claim 1, wherein generating the platform-agnostic records for the transaction object comprises: 
identifying, for the respective item, rules for processing the respective item that conflict with default rules defined for the transaction archetype (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction); and32Client Ref. No.: 1911434US 
P+S Ref. No.: INTU/0410USprocessing the respective item using the identified rules instead of the conflicting default rules, and non-conflicting rules defined for the transaction archetype (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written).  

Regarding claim 7, modified Groff discloses the method of Claim 1, further comprising: 
receiving a request to generate a report of transactions associated with the transaction archetype (Groff Para. [0047] the memory may hold the transaction information, and may generate a report documentation); 
querying the default data repositories and the overriding data repositories for a set of platform-agnostic records for transactions associated with the transaction archetype according to one or more parameters in the request to generate the report of transactions (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms); and 
outputting the set of platform-agnostic records for the transactions associated with the transaction archetype retrieved from the default data repositories and the overriding data repositories (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms).  

Regarding claim 8, Groff discloses a system, comprising: 
a memory having executable instructions stored thereon (Groff Abstract, transactional memory to perform transactions based on attributes; Para. [0013] the programming information will be stored on a memory); and
a processor configured to execute the executable instructions to cause the system to: (Groff Para. [0035] the instructions may be performed on a processor); and receive, from one of a plurality of software applications (Groff Para. [0019] the transactional memory may be implemented on software found on hardware), a request to perform an operation through a service implemented using a unitary code base with respect to a transaction object included in the request, wherein the transaction object references a transaction archetype and is formatted in a domain-specific format associated with the one of the plurality of software applications (Groff Para. [0020] the transactional memory holds annotations specific to the transaction, and determine if the specific annotation compatible with source code, or incompatible; Para. [0094] when a specific attribute for a transaction is added to a source code, the format is specific to the environment it is being run on), 
retrieve a schema defining the transaction archetype, wherein the schema defines default data repositories against which platform-agnostic records generated from the transaction object are to be committed and default rules for generating the platform-agnostic records from data included in the transaction object (Groff Para. [0040] the memory contains compatibility type attribute associated with the transaction, Para. [0050] the levels specify rules, and determines the hierarchy of rules, and determines which is supported or not when a transaction is being processed; Para. [0084-0086] code of the transactional memory is identified, and the attribute value is used to determine compatibility with default rules to be completed in the marshaling step to secure the information to memory; Para. [0095]; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms), 
identify, based on the default rules, the default data repositories, overriding rules defined in the transaction object, and overriding data repositories defined in the transaction object, a set of rules to use to generate the platform-agnostic records and a set of data repositories to which the platform-agnostic records are to be committed (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms), wherein, 
the set of rules comprise, for each respective rule of the default rules identified in the schema defining the transaction archetype, either the respective rule or an overriding rule from the overriding rules defined in the transaction object that conflicts with the respective rule, (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0084-0086] code of the transactional memory is identified, and the attribute value is used to determine compatibility with default rules to be completed in the marshaling step to secure the information to memory; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.; Para. [0183] Fig. 1 indicates that the attributes are used to determine compatibility with the specific memory, or if it a rule determine it belongs elsewhere);
and the set of data repositories comprise either the default data repositories or the overriding data repositories defined in the transaction object that conflict with the default data repositories (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums);
generate, using the unitary code base, platform-agnostic records for the transaction object  based on transaction data included in the transaction object and the set of rules (Groff Para. [0047] the memory has a source code, contains intermediate code, and attributes for specific transaction to override or perform the default rules; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms), and 
write the generated platform-agnostic records for the transaction object to the set of data repositories (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms).
Groff fails to explicitly disclose wherein the default data repositories comprise a first default repository for a platform-agnostic record for the transaction object and a second default repository for a corresponding record for the transaction object and each respective item in the transaction object is associated with an indication of whether the overriding rule applies to the respective item. 
Hinkle teaches wherein the default data repositories comprise a first default repository for a platform-agnostic record for the transaction object and a second default repository for a corresponding record for the transaction object (Hinkle Para. [0078-0081] the various transactions, may be committed to different tables, which include income/expenses being placed into client accounts, as well as tax accounts, as well as an account master table and the general ledger; Para. [0199]) and each respective item in the transaction object is associated with an indication of whether the overriding rule applies to the respective item (Hinkle Para. [0045] the content may comprise a series of individual transactions; Para. [0019] each individual transaction is processed by different definitions). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the processing of transactions taught by Groff with the multiple repositories of Hinkle. The motivation for doing so would be to provide improvements to overall auditability and efficiency by lowering the amount of date stored, and classifying information to the exact location in which it can be cross-checked (Hinkle Para. [0004-0006] storing information in different ways, improves the auditable way of transactions).

Regarding claim 12, modified Groff discloses the system of Claim 8, wherein: 
In order to identify the set of rules to use to generate the platform-agnostic records and the set of data repositories to which the platform-agnostic records are to be committed (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms) the processor is configured to cause the system to: 
for the respective item, identify rules for processing the respective item, and repositories against which records for the respective item are to be committed (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.), and 
in order to write the generated platform-agnostic records for the transaction object (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written) comprises: 
the processor is configured to commit: the generated records to the identified repositories against which records for the respective item are to be committed (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums).  

Regarding claim 13, modified Groff discloses the system of Claim 8, wherein in order to generate  the platform-agnostic records for the transaction object, the processor is configured to cause the system to: 
identify, for the respective item, rules for processing the respective item that conflict with default rules defined for the transaction archetype (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction); and 
process the respective item using the identified rules instead of the conflicting default rules, and non-conflicting rules defined for the transaction archetype (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written).  

Regarding claim 14, modified Groff discloses the system of Claim 8, wherein the processor is further configured to cause the system to: 
receive a request to generate a report of transactions associated with the transaction archetype (Groff Para. [0047] the memory may hold the transaction information, and may generate a report documentation); 
query the default data repositories and the overriding data repositories for a set of platform-agnostic records for transactions associated with the transaction archetype according to one or more parameters in the request to generate the report of transactions (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms); and 
output the set of platform-agnostic records for the transactions associated with the transaction archetype retrieved from the default data repositories and the overriding data repositories (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources).  

Regarding claim 15, Groff discloses a method for processing transactions in a computing system (Groff Abstract, transactional memory to perform transactions based on attributes), comprising: 
Receiving, from one of a plurality of software applications (Groff Para. [0019] the transactional memory may be implemented on software found on hardware), a request to record a transaction in an electronic transaction ledger through a service implemented using a unitary code base (Groff Para. [0020] the transactional memory holds annotations specific to the transaction, and determine if the specific annotation compatible with source code, or incompatible; Para. [0094] when a specific attribute for a transaction is added to a source code, the format is specific to the environment it is being run on); 
retrieving a schema defining a transaction archetype associated with the transaction (Groff Para. [0040] the memory contains compatibility type attribute associated with the transaction, Para. [0050] the levels specify rules, and determines the hierarchy of rules, and determines which is supported or not when a transaction is being processed; Para. [0095]); 
parsing the schema defining the transaction archetype to identify a default debit record repository against which a debit record for the transaction is to be committed, a default 35Client Ref. No.: 1911434USP+S Ref. No.: INTU/0410UScredit record repository against which a credit record for the transaction is to be committed, and default rules for processing the transaction (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; the hierarchy may use default or overriding rules base on the rules stored on the memory; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms); and 
identifying, from information included in the request to record the transaction, one or more of an overriding credit record repository, an overriding debit record repository, or overriding rules for processing the transaction (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; the hierarchy may use default or overriding rules base on the rules stored on the memory; Para. [0192] credit and debit accounts are both effected); 
identifying based on the default rules, the default debit record repository, the default credit record repository, the overriding rules, the overriding debit record repository, and the overriding credit record repository, a set of rules to use to generate the debit record and the credit record and a set of data repositories to which the debit record and the credit record are to be committed, wherein the debit record and the credit record comprise platform-agnostic records usable by any of the plurality of software applications (Groff Para. [0050-0051] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; Para. [0192] credit and debit amount are both analyzed, and rules are used to determine which section should be recorded; the hierarchy may use default or overriding rules base on the rules stored on the memory; Para. [0013] the program may be applied to different processors, and the current implementation may allow for synchronization amongst a plurality of platforms);
generating using the unitary code base the debit record for the transaction and the credit record for the transaction based on transaction data included in the request to record the transaction and the set of rules (Groff Para. [0047] the memory has a source code, contains intermediate code, and attributes for specific transaction to override or perform the default rules); 
writing the debit record to a designated debit record repository in the set of data repositories (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written; Para. [0192] credit and debit amount are both analyzed, and rules are used to determine which section should be recorded); and 
writing the credit record to a designated credit record repository in the set of data repositories (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written; Para. [0192] credit and debit amount are both analyzed, and rules are used to determine which section should be recorded).  
Groff fails to explicitly disclose wherein the debit record and the credit record comprise corresponding records to be committed to one or more data repositories and wherein each respective item in the transaction is associated with an indication of whether a rule from the overriding rules applies to the respective item.
Hinkle teaches wherein the debit record and the credit record comprise corresponding records to be committed to one or more data repositories (Hinkle Para. [0078-0081] the various transactions, may be committed to different tables, which include income/expenses being placed into client accounts, as well as tax accounts, as well as an account master table and the general ledger; Para. [0199])  and wherein each respective item in the transaction is associated with an indication of whether a rule from the overriding rules applies to the respective item (Hinkle Para. [0045] the content may comprise a series of individual transactions; Para. [0019] each individual transaction is processed by different definitions). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the processing of transactions taught by Groff with the multiple repositories of Hinkle. The motivation for doing so would be to provide improvements to overall auditability and efficiency by lowering the amount of date stored, and classifying information to the exact location in which it can be cross-checked (Hinkle Para. [0004-0006] storing information in different ways, improves the auditable way of transactions).

Regarding claim 17, modified Groff discloses the method of Claim 15, wherein: 
generating the debit record for the transaction and the credit record for the transaction (Groff Para. [0047] the memory may hold the transaction information, and may generate a report documentation) comprises: 
for each respective item in the transaction, identifying, from the set of data repositories, a default line item debit record repository and a default line item credit record repository associated with a tag associated with the respective item (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.); 
writing the debit record comprises committing the debit record to the default line item debit record repository; and writing the credit record (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written) comprises 
committing the credit record to the default line item credit record repository (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums).  

Regarding claim 18, modified Groff discloses the method of Claim 15, wherein generating the debit record for the transaction and the credit record for the transaction comprises: identifying, for the respective item, rules for processing the respective item that conflict with default rules defined for the transaction archetype (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction); and 
	processing the respective item using the identified rules instead of the conflicting default rules, and non-conflicting rules defined for the transaction archetype (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written).  

Regarding claim 19, modified Groff discloses the method of Claim 15, further comprising: receiving a request to generate a report of transactions associated with the transaction archetype (Groff Para. [0047] the memory may hold the transaction information, and may generate a report documentation); 
querying the default debit record repository, default credit record repository, overriding debit record repository, and overriding credit record repository for a set of transactions associated with the transaction archetype according to one or more parameters in the request to generate the report of transactions (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources); and 
outputting the set of transactions associated with the transaction archetype retrieved from the default debit record repository, default credit record repository, overriding debit record repository, and overriding credit record repository (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources).  

Regarding claim 20, modified Groff discloses the method of Claim 15, further comprising: semantically determining the default debit record repository and the default credit record repository based on a semantic closeness of data repositories identified in the schema defining the transaction archetype and names of data repositories maintained for a user of the electronic transaction ledger (Groff Para. [0019] a semantic model may be used for the transactional memory; Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; the hierarchy may use default or overriding rules base on the rules stored on the memory).

Regarding claim 21, modified Groff teaches the method of Claim 1, further comprising identifying the overriding repositories based on semantic analysis of one or more strings included in the transaction object (Groff Para. [0092-0093] checking of the attributes include semantic analysis, which is able to check for memory compatibility, creating documentations, and annotations; the act of checking whether a transaction is compatible with a specific hierarchy, is able to show which level of rules complies with the specific transaction, and whether a higher hierarchical level, equivalent to the override, is where it belongs).

Regarding claim 22, modified Groff teaches the system of Claim 8, wherein the processor is further configured to cause the system to identify the overriding repositories based on semantic analysis of one or more strings included in the transaction object (Groff Para. [0092-0093] checking of the attributes include semantic analysis, which is able to check for memory compatibility, creating documentations, and annotations; the act of checking whether a transaction is compatible with a specific hierarchy, is able to show which level of rules complies with the specific transaction, and whether a higher hierarchical level, equivalent to the override, is where it belongs).

Regarding claim 23, modified Groff teaches the method of Claim 15, further comprising the overriding repositories based on semantic analysis of one or more strings included in the transaction (Groff Para. [0092-0093] checking of the attributes include semantic analysis, which is able to check for memory compatibility, creating documentations, and annotations; the act of checking whether a transaction is compatible with a specific hierarchy, is able to show which level of rules complies with the specific transaction, and whether a higher hierarchical level, equivalent to the override, is where it belongs).

Claims 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2010/0191930 A1 Groff et al. in view of US 2007/0192254 A1 Hinkle and in further view of US 2017/0295023 A1 Madhavan et al.

Regarding claim 2, modified Groff teaches the method of Claim 1. Groff fails to explicitly disclose wherein generating the platform-agnostic records for the transaction object comprises generating a first transaction record to be committed to a first data store and generating a second transaction record to be committed to a second data store, wherein the first and the second transaction records, when combined, offset such that no net change is recorded in a transaction processing system. 
Madhavan is in the field of processing data (Madhavan Abstract, stored data, coupled with a processor) and teaches wherein generating the platform-agnostic records for the transaction object comprises generating a first transaction record to be committed to a first data store and generating a second transaction record to be committed to a second data store, wherein the first and the second transaction records, when combined, offset such that no net change is recorded in a transaction processing system (Madhavan Para. [0053] when different activities are recorded, determined to be held by the same entity, the longs and shorts may offset for net neutral change). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Groff with the offset tracking of no net change on transactions as taught by Madhavan. The motivation for doing so would be to collect information, manage it electronically for easier combinations and for increased security (Madhavan Para. [0005-0006]).

Regarding claim 3, modified Groff teaches the method of Claim 2, wherein: 
the transaction archetype identifies a default first data store and a default second data store, the request specifies at least one of an override first data store to the default first data store or an override second data store to the default second data store (Groff Para. [0084-0085] the memory may be parsed and a default and override rule may be identified and found), and 
writing the generated platform-agnostic records for the transaction object comprises: selecting the default first data store as the first data store where the request does not include the override first data store; selecting the override first data store as the first data store where the request includes the override first data store; selecting the default second data store as the second data store where the request does not include the override second data store (Groff Para. [0085] he determination step may identify the default or override rule, from any of the memories 112); 
and selecting the override second data store as the second data store where the request includes the override second data store (Groff Para. [0084-0086] when searching the information relating to default and override features, the correct step is determined based on rules, and the marshalling step uses the determined rules and proceeds with the transaction).

Regarding claim 9, modified Groff teaches the system of Claim 8. Groff fails to explicitly disclose wherein in order to generate the platform-agnostic records for the transaction object, the processor is configured to cause the system to generate a first transaction record to be committed to a first data store and generating a second transaction record to be committed to a second data store, wherein the first and the second transaction records, when combined, offset such that no net change is recorded in the system. 
Madhavan teaches wherein in order to generate the platform-agnostic records for the transaction object, the processor is configured to cause the system to generate a first transaction record to be committed to a first data store and generating a second transaction record to be committed to a second data store, wherein the first and the second transaction records, when combined, offset such that no net change is recorded in the system (Madhavan Para. [0053] when different activities are recorded, determined to be held by the same entity, the longs and shorts may offset for net neutral change). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Groff with the offset tracking of no net change on transactions as taught by Madhavan. The motivation for doing so would be to collect information, manage it electronically for easier combinations and for increased security (Madhavan Para. [0005-0006]).

Regarding claim 10, modified Groff teaches the system of Claim 9, wherein: 
the transaction archetype identifies a default first data store and a default second data store, the request specifies at least one of an override first data store to the default first data store or an override second data store to the default second data store (Groff Para. [0084-0085] the memory may be parsed and a default and override rule may be identified and found), and 
in order to write the generated the platform-agnostic records for the transaction object, the processor is configured to cause the system to: select the default first data store as the first data store where the request does not include the override first data store, select the override first data store as the first data store where the request includes the override first data store, select the default second data store as the second data store where the request does not include the override second data store, and select the override second data store as the second data store where the request includes the override second data store (Groff Para. [0085] he determination step may identify the default or override rule, from any of the memories 112; Para. [0084-0086] when searching the information relating to default and override features, the correct step is determined based on rules, and the marshalling step uses the determined rules and proceeds with the transaction).

Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
Regarding 102, Applicant submits the reference of Groff as unable to teach “retrieving a schema defining transaction archetype…comprise a first default repository…and a second default repository for a corresponding record for the transaction object” and “identifying, based on the default rules, the default data repositories, overriding rules defined in the transaction object, and overriding data repositories defined in the transaction object, a set of rules to use to generate a platform-agnostic records and a set of data repositories to which the platform-agnostic records are to be committed”. Examiner is interpreting the claim limitation as follows:
“Retrieving a schema defining the transaction archetype” in which the schema is the set of rules that define the specific transaction;
“the schema defining default data repositories against which platform-agnostic records generated from the transaction object are to be committed” the set of rules that define the specific transaction, include where to commit to records, the records are defined as platform-agnostic which means the records may run on any operating system and processor, which is a default data repository.
“default rules for generating the platform-agnostic records from data included in the transaction object” the rules that define the specific transaction, include rules to generate the record. 
Combined, the schema is used to define a set of rules that would identify the record, that is capable of being committed to a plurality of platforms, to be committed to a repository; throughout Groff, there are a plurality of rules, presented in hierarchal form, which shows a base rules to apply to a transaction, and if any more specified rules would override and be used to define that transaction. Additionally, after identification of the rules, the transactional memory compatibility is determined, and therefore the rules are used to identify and determine the memory to store the information (See Groff Para. [0084-0085]). Additionally, Groff specifically mentions that the records are programmed to be synchronized among a plurality of formats, and therefore, is able to disclose that the records are permitted throughout a variety of platforms (Para. [0013]). 
“identifying, based on the default rules, the default data repositories” the default rules will determine the default repository
“overriding rules defined in the transaction object and overriding data repositories defined in the transaction object” the overriding rules will determine if placed within the override repository
“a set of rules to use to generate the platform-agnostic records and a set of data repositories to which the platform-agnostic records are to be committed” the rules are used to generate records and determine the location to record
Combined, the rules are used to generate records, and commit them to a default repository or override repository, based on the rule. Using rules to determine a location of the records, is found within Groff. Each level of the hierarchy allows specific values based on rules, this would be able to show that each level includes different rules, and those is a higher priority, would override the default level, and when it is confirmed to match the level, the record is committed. Therefore, the claim limitation is taught by Groff. 
The amended claim language, to include the details about default data repositories having two corresponding records, is not found within Groff. Additionally, being able to  analyze “each respective item” within the transaction, is not found within Groff.  Therefore, the previous 102(a)(1) has been removed, and a new 103 has been presented to showcase how other transaction analysis prior art is able to show the use of a plurality of different repositories to store information, and analyze the transaction on a more nuanced basis. 
Regarding 103, the Applicant argues that the previously presented art does not teach the newly amended claim language found in the claims they depend from. Madhavan is not used to teach the newly amended claim language, but the previously presented dependent claims directed to how two different data stores may be compared. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0150312 A1 Abrahams et al. teaches (Abrahams Abstract, analyzing financial transactions; Para. [0007] analyzing financial transactions, process primary and secondary factors); US 2016/0125317 A1 Benjamin teaches data storage, and maintaining transaction records based on categorization (Abstract); US 2018/0012268 A1 Simantov et al. teaches analysis of business content (Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687